Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County, imposed December 7, 1984.
Ordered that the sentence is affirmed.
The sentence was imposed pursuant to a negotiated plea agreement for which the defendant freely bargained. Therefore, he has no cause to now complain that the sentence imposed pursuant thereto was unduly harsh or excessive (see, People v Carbone, 117 AD2d 612, lv denied 67 NY2d 881; People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.